617 So.2d 1170 (1993)
Barry PARRISH, Appellant,
v.
STATE of Florida, Appellee.
No. 92-391.
District Court of Appeal of Florida, Fifth District.
May 21, 1993.
James B. Gibson, Public Defender, and Daniel J. Schafer, Asst. Public Defender, Daytona Beach, for appellant.
Barry Parrish, pro se.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Barbara Arlene Fink, Asst. Atty. Gen., Daytona Beach, for appellee.
DAUKSCH, Judge.
This is an appeal from a sentence in an aggravated battery case. Appellant was on probation for the aggravated battery and violated terms of his probation. When he came to court for sentencing the judge used a new, revised, updated sentencing guideline scoresheet to find the proper allowable sentence. This was error. The original scoresheet should have been used; the one prepared and used at his original sentencing hearing when he got probation. Holloman v. State, 600 So.2d 522 (Fla. 5th DCA 1992).
SENTENCE VACATED; REMANDED for RESENTENCING.
W. SHARP and PETERSON, JJ., concur.